Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 1 of 10 PageID #: 2013




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                                  )
                                                  )
  ERIK GILSTRAP, individually and as              )
  Personal Representative of the Estate of        )
  JERRY S. GILSTRAP, Deceased, et al.,            )       Civil Action No. 19-309-MN-SRF
                                                  )
                  Plaintiffs,                     )
                                                  )
           v.                                     )
                                                  )
  CBS CORPORATION, et al.,                        )
                                                  )
                  Defendants.                     )

                                REPORT AND RECOMMENDATION

      I.   INTRODUCTION

           Presently before the court in this asbestos-related personal injury action is the joint

  motion for summary judgment of defendants General Dynamics Corporation (“General

  Dynamics”) and Electric Boat Corporation (“Electric Boat”) (collectively, “defendants”). (D.I.

  81) Plaintiffs Erik Gilstrap, Christopher Gilstrap, James Scott Gilstrap, Dawn Gilstrap, and

  Aaron Todd Gilstrap (collectively, “plaintiffs”) did not respond to defendants’ motion. 1 For the

  reasons that follow, the court recommends GRANTING defendants’ motion for summary

  judgment.




  1
   Defendants filed a joint opening brief in support of their motion for summary judgment on
  April 29, 2020. (D.I. 82) Plaintiffs’ responsive brief was due on or before May 13, 2020,
  pursuant to D. Del. LR 7.1.2(b). Plaintiffs have not responded to defendants’ motion. (D.I. 94)
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 2 of 10 PageID #: 2014




   II.    BACKGROUND

          a. Procedural History

          On February 13, 2019, plaintiff Jerry S. Gilstrap (“Mr. Gilstrap”) originally filed this

  personal injury action against multiple defendants, asserting claims arising from alleged harmful

  exposure to asbestos. (D.I. 1) On September 9, 2019, plaintiffs filed an amended complaint,

  which substituted Mr. Gilstrap’s estate and alleged that Mr. Gilstrap had died from malignant

  mesothelioma on June 12, 2019, as a result of exposure to asbestos and asbestos-containing

  products. (D.I. 45)

          b. Facts

                i. Mr. Gilstrap’s alleged exposure history

          Plaintiffs allege that Mr. Gilstrap developed severe and permanent injuries including, but

  not limited to, breathing difficulties, asbestosis, mesothelioma, lung and/or other cancer, and/or

  lung damage as a result of exposure to asbestos and asbestos-containing materials during his

  service in the U.S. Navy. (D.I. 45, Ex. B) Plaintiffs contend that Mr. Gilstrap was injured due to

  exposure to asbestos-containing valves that defendants manufactured, sold, distributed, licensed,

  or installed. (D.I. 45 at ¶ 31) In addition, plaintiffs allege that defendants owned, leased,

  maintained, managed, and/or controlled the “General Dynamics/Electric Boat” shipyard in

  Groton, Connecticut, where Mr. Gilstrap was present from 1975 through 1980 as he served

  onboard the USS Omaha and USS Indianapolis. (Id. at ¶ 46) Plaintiffs allege that Mr. Gilstrap

  was exposed to asbestos while working at defendants’ Groton shipyard and that defendants failed

  to warn of or make safe hazardous conditions related to asbestos. (Id. at ¶¶ 46, 58) Accordingly,

  plaintiffs assert claims for strict liability, negligence, false representation, premises

  owner/contractor liability, and wrongful death and seek punitive damages. (D.I. 45)




                                                     2
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 3 of 10 PageID #: 2015




         Mr. Gilstrap served in the U.S. Navy from March 20, 1956, to June 30, 1980. (D.I. 82–1

  at 254–55) Mr. Gilstrap worked as an engine room striker on the USS Volador, engine room

  operator on the USS Robert E. Lee, and trainee/trainer at the Nuclear Power School in Idaho

  Falls, Idaho. (Id. at 263–67) He also worked as an engine room supervisor on the USS Sunfish

  and the USS Vallejo. (Id. at 269–72) With the rank of master chief, Mr. Gilstrap was the engine

  room supervisor onboard the USS Omaha, until he was transferred to work onboard the USS

  Indianapolis as “Chief of the Boat from construction through to commissioning,” until he was

  honorably discharged in 1980, after serving for more than twenty-four years in the U.S. Navy. 2

  (Id. at 219:24–220:5, 225–30, 254–55, 273–75)

         Plaintiffs allege various asbestos exposures throughout Mr. Gilstrap’s service in the U.S.

  Navy. (D.I. 45) Mr. Gilstrap served onboard the USS Volador from 1956 to 1958. (D.I. 82-1 at

  254–55, 263–65) During this time, he worked on pumps and valves, which exposed him to

  airborne debris. (Id. at 192:19–197:24) While serving on the USS Robert E. Lee from 1959 to

  1964, Mr. Gilstrap observed insulation being installed, replaced asbestos packing, and worked on

  insulated pumps and valves where he cut into insulation an estimated eighty percent of the time.

  (Id. at 202:4–9, 205:7–210:9) He testified that he inhaled debris in the process of mixing the

  substance used to seal valves as well as cutting into the valve insulation. (Id. at 202:1–23,

  205:20–206:5) From 1964 to 1967, Mr. Gilstrap was stationed at the Nuclear Power School in

  Idaho where he worked on insulated valves an estimated five or six times, cutting into insulation

  in the process. (Id. at 215:14–217:12, 265–66) He also testified that while working at the Idaho


  2
    Plaintiffs allege in the amended complaint that the totality of Mr. Gilstrap’s exposure relevant
  to the moving defendants occurred onboard the USS Omaha and the USS Indianapolis while the
  vessels were physically located at the “General Dynamics/Electric Boat” facility in Groton, CT,
  for construction and/or maintenance. (D.I. 45 at ¶ 46) The parties stipulate and agree that
  maritime law applies to all causes of action in this case. (D.I. 66) See discussion in section IV,
  infra.


                                                   3
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 4 of 10 PageID #: 2016




  facility he inhaled residue when his co-workers disturbed insulation on turbines and generators

  but could not recall how frequently this occurred. (Id. at 212:11–214: 12)

         By the time Mr. Gilstrap worked on the USS Omaha in 1975, he was master chief and

  supervised the engineering department but was not doing much hands-on work. (Id. at 227:20–

  228:4, 240:20–25, 254–55) He oversaw the engine room and engineering spaces on the newly

  constructed vessel. (Id. at 218:1–7) Mr. Gilstrap testified that he and his crew did not install any

  insulation during his service onboard the USS Omaha. (Id. at 229:11–230:8) He did not recall

  having to instruct or supervise anyone removing or replacing packing or gaskets. (Id. at 241:6–

  13) Once the USS Omaha was commissioned, Mr. Gilstrap was transferred to the USS

  Indianapolis in 1977. (Id. at 218:1–13, 254–55)

         Mr. Gilstrap served onboard the USS Indianapolis, also a newly constructed vessel, as

  master chief. (Id. at 230:9–21) While on the vessel, Mr. Gilstrap spent his time training and

  learning systems and learning various watch stations. (Id. at 231:2–6) He described himself as

  being “mainly a figure head” and stated that he had nothing to do with preparation or

  maintenance onboard the vessel. (Id. at 232:12–233:6) Mr. Gilstrap worked on the USS

  Indianapolis during sea trials and spent approximately three years on the vessel. (Id. at 218:15–

  219:23, 255, 275) He testified that he did not know whether the USS Omaha or USS

  Indianapolis had asbestos onboard. (Id. at 244:3–8)

         Mr. Gilstrap did not recall being warned by anyone associated with the U.S. Navy about

  potential health hazards related to asbestos. (Id. at 220:9–24) He did not remember reading any

  warnings about health hazards related to asbestos in the consulting manuals he utilized over the

  course of his work in the U.S. Navy. (Id.) He also attested that he did not see any warnings on

  equipment he worked on in the U.S. Navy related to asbestos. (Id.) To his knowledge, during




                                                   4
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 5 of 10 PageID #: 2017




  his time working for the U.S. Navy, he used only materials that fell under military specifications

  and were approved by the U.S. Navy. (Id. at 222:16–24, 245:10–12) Therefore, he assumed that

  any insulation on a vessel was approved by the U.S. Navy. (Id. at 245:13–16) In addition, Mr.

  Gilstrap testified that the Atomic Energy Commission did constant inspections of ships as they

  were constructed, including the USS Omaha and USS Indianapolis. (Id. at 224:22–225:13)

         Mr. Gilstrap left the USS Indianapolis in 1980. (Id. at 221:11–16, 255) After retiring

  from the U.S. Navy, he worked at a nuclear facility in Ohio from 1980 to 1985 and a nuclear

  power plant in Texas from 1985 to 1995. (Id. at 221:17–23) He was diagnosed with malignant

  mesothelioma on or about October 2, 2018. (D.I. 45, Ex. B) Mr. Gilstrap died from malignant

  mesothelioma on June 12, 2019. (Id.)

         During the period in question, General Dynamics owned and operated an Electric Boat

  division in Groton, Connecticut, which acted as a government contractor for the U.S. Navy.

  (D.I. 82–1 at 290, 292) This General Dynamics-owned division oversaw the construction and

  maintenance of the USS Omaha and USS Indianapolis when Mr. Gilstrap worked onboard these

  respective vessels. (Id. at 292) Electric Boat acquired all assets and liabilities of the General

  Dynamics division in 1995. (Id.)

               ii. Plaintiffs’ product identification evidence relevant to defendants

         Mr. Gilstrap was deposed for a separate proceeding 3 on January 8, 2019, where he

  discussed his various assignments and duties with the U.S. Navy. (D.I. 82–1 at 188–247) Mr.

  Gilstrap testified that Crane valves were present on the USS Omaha and USS Indianapolis, but

  he did not believe that he worked hands-on with these valves. (Id. at 245:22–25, 246:3–7) He

  saw Johns Manville insulation materials throughout his service in the U.S. Navy; however, he


  3
   Jerry S. Gilstrap v. Air & Liquid Systems Corporation, et al., Case No. DC-18-17064 in Dallas
  County, Texas District Court. (D.I. 82–1 at 189–247)


                                                    5
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 6 of 10 PageID #: 2018




  did not specify that these materials were used during his time onboard the USS Omaha or USS

  Indianapolis. (Id. at 239:14–16) He identified IMO pumps on the USS Omaha but did not recall

  supervising anyone repairing this equipment. (Id. at 241:6–13) He did not identify any asbestos-

  containing products or exposure to materials that may have contained asbestos while serving

  onboard the USS Indianapolis. (Id. at 275)

         Mr. Gilstrap’s shipmate in the U.S. Navy, Hewey Smith (“Mr. Smith”), was deposed on

  October 30, 2019, as a fact and product identification witness for this case. (Id. at 280–88)

  However, Mr. Smith did not provide any testimony regarding Mr. Gilstrap’s service onboard the

  USS Omaha or USS Indianapolis. (Id.)

  III.   LEGAL STANDARD

         a. Summary Judgment

         “The court shall grant summary judgment if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

  R. Civ. P. 56(a). Material facts are those that could affect the outcome of the proceeding, and “a

  dispute about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury

  to return a verdict for the non-moving party.” Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

  2011) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v.

  Catrett, 477 U.S. 317, 322–23 (1986)).

         The moving party bears the initial burden of proving the absence of a genuinely disputed

  material fact. See Celotex, 477 U.S. at 322. The burden then shifts to the nonmoving party to

  demonstrate the existence of a genuine issue for trial, and the court must view the evidence in the

  light most favorable to the non-moving party. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

  Radio Corp., 475 U.S. 574, 587 (1986); Williams v. Borough of West Chester, Pa., 891 F.2d 458,




                                                    6
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 7 of 10 PageID #: 2019




  460-61 (3d Cir. 1989); Scott v. Harris, 550 U.S. 372, 380 (2007). An assertion of whether or not

  a fact is genuinely disputed must be supported either by citing to “particular parts of materials in

  the record, including depositions, documents, electronically stored information, affidavits or

  declarations, stipulations (including those made for purposes of the motion only), admissions,

  interrogatory answers, or other materials,” or by “showing that the materials cited do not

  establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

  admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A) & (B).

         To defeat a motion for summary judgment, the nonmoving party must “do more than

  simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475

  U.S. at 586. The “mere existence of some alleged factual dispute between the parties will not

  defeat an otherwise properly supported motion for summary judgment;” rather, there must be

  enough evidence to enable a jury to reasonably find for the non-moving party on the issue.

  Anderson, 477 U.S. at 247–49. “If the evidence is merely colorable, or is not significantly

  probative, summary judgment may be granted.” Id. at 249–50 (internal citations omitted); see

  also Celotex, 477 U.S. at 322. If the non-movant fails to make a sufficient showing on an

  essential element of their case on which they bear the burden of proof, then the movant is entitled

  to judgment as a matter of law. See Celotex, 477 U.S. at 322.

         If a party fails to address another party’s assertion of fact, the court may consider the fact

  undisputed, or grant summary judgment if the facts show that the movant is entitled to it. See

  Fed. R. Civ. P. 56(e)(2)–(3). A plaintiff’s failure to respond “is not alone a sufficient basis for

  the entry of a summary judgment.” Anchorage Assocs. v. Virgin Islands Bd. of Tax Review, 922

  F.2d 168, 175 (3d Cir. 1990). Even where a party does not file a responsive submission to

  oppose the motion, the court must still find that the undisputed facts warrant judgment as a




                                                    7
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 8 of 10 PageID #: 2020




  matter of law. See Miller v. Ashcroft, 76 F. App’x 457, 462 (3d Cir. 2003) (citing Fed. R. Civ. P.

  56; Lorenzo v. Griffith, 12 F.3d 23, 28 (3d Cir. 1993)). In other words, the court must still

  determine whether the unopposed motion for summary judgment “has been properly made and

  supported.” Williams v. Murray, Inc., 2014 WL 3783878, at *2 (D.N.J. July 31, 2014) (quoting

  Muskett v. Certegy Check Servs., Inc., 2010 WL 2710555, at *3 (D.N.J. July 6, 2010)).

         b. Maritime Law: Substantial Factor Causation

         The parties agree that maritime law applies to all issues in this case. (D.I. 66) In order to

  establish causation in an asbestos claim under maritime law, a plaintiff must show, for each

  defendant, “that (1) he was exposed to the defendant’s product, and (2) the product was a

  substantial factor 4 in causing the injury he suffered.” Lindstrom v. A-C Prod. Liab. Trust, 424

  F.3d 488, 492 (6th Cir. 2005) (citing Stark v. Armstrong World Indus., Inc., 21 F. App’x 371,

  375 (6th Cir. 2001)); Dumas v. ABB Grp., Inc., 2015 WL 5766460, at *8 (D. Del. Sept. 30,

  2015), report and recommendation adopted, 2016 WL 310724 (D. Del. Jan. 26, 2016); Mitchell

  v. Atwood & Morrill Co., 2016 WL 4522172, at *3 (D. Del. Aug. 29, 2016), report and

  recommendation adopted, 2016 WL 5122668 (D. Del. Sept. 19, 2016); Denbow v. Air & Liquid

  Sys. Corp., 2017 WL 1199732, at *4 (D. Del. Mar. 30, 2017), report and recommendation

  adopted, 2017 WL 1427247 (D. Del. Apr. 19, 2017).

         “In establishing causation, a plaintiff may rely upon direct evidence (such as testimony of

  the plaintiff or Decedent who experienced the exposure, co-worker testimony, or eye-witness



  4
    “Maritime law incorporates traditional ‘substantial factor’ causation principles, and courts often
  look to the Restatement (Second) of Torts for a more helpful definition.” Delatte v. A.W.
  Chesterton Co., 2011 WL 11439126, at *1 n.1 (E.D. Pa. Feb. 28, 2011). The comments to the
  Restatement indicate that the word “substantial,” in this context, “denote[s] the fact that the
  defendant’s conduct has such an effect in producing the harm as to lead reasonable men to regard
  it as a cause, using that word in the popular sense, in which there always lurks the idea of
  responsibility.” Restatement (Second) of Torts § 431 cmt. a (1965).


                                                   8
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 9 of 10 PageID #: 2021




  testimony) or circumstantial evidence that will support an inference that there was exposure to

  the defendant’s product for some length of time.” 5 Abbay v. Armstrong Int’l, Inc., 2012 WL

  975837, at *1 n.1 (E.D. Pa. Feb. 29, 2012) (citing Stark, 21 F. App’x at 376). On the other hand,

  “‘[m]inimal exposure’ to a defendant’s product is insufficient [to establish causation]. Likewise,

  a mere showing that defendant’s product was present somewhere at plaintiff’s place of work is

  insufficient.” Lindstrom, 424 F.3d at 492 (quoting Stark, 21 F. App’x at 376) (internal citation

  omitted). “Rather, the plaintiff must show ‘a high enough level of exposure that an inference

  that the asbestos was a substantial factor in the injury is more than conjectural.’” Abbay, 2012

  WL 975837, at *1 n.1 (quoting Lindstrom, 424 F.3d at 492). “Total failure to show that the

  defect caused or contributed to the accident will foreclose as a matter of law a finding of strict

  product[] liability.” Stark, 21 F. App’x at 376 (citations omitted).

  IV.    DISCUSSION

         The court recommends granting defendants’ motion for summary judgment. There is no

  genuine issue of material fact in dispute as to whether defendants’ products were a substantial

  factor in causing Mr. Gilstrap’s injuries, as required by maritime law. Plaintiffs provided no

  evidence of identification of any product manufactured, distributed, or supplied by defendants,

  and Mr. Gilstrap has failed to identify exposure to any of defendants’ products.

         In addition, the evidence fails to establish the “frequency, regularity, or proximity” of Mr.

  Gilstrap’s exposure to asbestos while serving onboard the USS Omaha and USS Indianapolis at

  defendants’ shipyard facility in order to create a genuine issue of material fact regarding

  substantial factor causation as to the moving defendants. See Thomasson v. Air & Liquid Sys.


  5
    However, “substantial exposure is necessary to draw an inference from circumstantial evidence
  that the exposure was a substantial factor in causing the injury.” Stark, 21 F. App’x at 376
  (emphasis in original) (quoting Harbour v. Armstrong World Indus., Inc., 1991 WL 65201, at *4
  (6th Cir. Apr. 25, 1991)).


                                                    9
Case 1:19-cv-00309-MN-SRF Document 109 Filed 01/13/21 Page 10 of 10 PageID #: 2022




  Corp., 2015 WL 1639730, at *4 (D.N.J. Apr. 9, 2015). Plaintiffs have not raised any arguments

  in opposition nor pointed to any evidence in the record to demonstrate any basis on which to

  deny defendants’ motion. The lack of any evidence of asbestos exposure for which moving

  defendants could be held liable warrants the recommendation for granting defendants’ motion for

  summary judgment and dismissing plaintiffs’ claims against them with prejudice.

   V.    CONCLUSION

         For the foregoing reasons, the court recommends GRANTING defendants’ motion for

  summary judgment, with prejudice.

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

  Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

  within fourteen (14) days after being served with a copy of this Report and Recommendation. Fed.

  R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10) pages

  each. The failure of a party to object to legal conclusions may result in the loss of the right to de

  novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1 (3d Cir.

  2006); Henderson v. Carlson, 812 F.2d 874, 878–79 (3d Cir. 1987).

         The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.

  Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

  http://www.ded.uscourts.gov.

  Dated: January 13, 2021                                       _________________________
                                                                Sherry R. Fallon
                                                                United States Magistrate Judge




                                                   10
